SKECHERS U.S.A., INC.
AMENDMENT NO. 3
TO
AMENDED AND RESTATED
1998 STOCK OPTION, DEFERRED STOCK
AND
RESTRICTED STOCK PLAN

The following constitutes the amended provision of the Amended and Restated 1998
Stock Option, Deferred Stock and Restricted Stock Plan (the “Plan”) of Skechers
U.S.A., Inc. (the “Company”). Pursuant to approval of the Board of Directors
obtained at a meeting held on February 20, 2007, the following amendment to the
Plan was approved:

1. Section 3(c) of the Plan shall be deleted in its entirety and replaced with
the following:

(a) In the event of any merger, reorganization, consolidation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
change in corporate structure affecting the Stock, a substitution or adjustment
will be made in (i) the aggregate number of shares reserved for issuance under
the Plan, (ii) the kind, number and option price of shares subject to
outstanding Stock Options granted under the Plan and (iii) the kind and number
of shares of Deferred Stock and Restricted Stock issued under the Plan, in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award of
Stock Options, Deferred Stock or Restricted Stock. The adjustments provided
under this Section 3(c) will be nondiscretionary and shall be final and binding
on the affected Participant and the Company; provided, however, that with
respect to Incentive Stock Options, such adjustments shall be made in accordance
with Section 422 of the Code.

IN WITNESS WHEREOF, pursuant to the dual authorization and adoption of this
amendment to the Plan by the Board of Directors on the day and year first above
written, the Company has caused this amendment to the Plan to be duly executed
by its duly authorized officer.

                         
 
                                               SKECHERS U.S.A., INC.,
a Delaware corporation
/s/ David Weinberg          
 
                       
 
                      Name: David Weinberg
Title: Executive Vice President and
Chief Operating Officer
 
                       

